If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


DANIELLE CERVONE,                                                    UNPUBLISHED
                                                                     August 26, 2021
               Plaintiff-Appellant/Cross-Appellee,

v                                                                    No. 352820
                                                                     Macomb Circuit Court
WESTERN REAL ESTATE CORPORATION and                                  LC No. 2018-000740-CZ
DONNA CRONBERGER,

               Defendants-Appellees,

and

B-DRY SYSTEM OF SOUTHEASTERN
MICHIGAN, INC.,

               Defendant-Appellee/Cross-Appellant.


Before: CAVANAGH, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

        In this matter involving the sale of residential property, plaintiff appeals as of right, and
defendant B-Dry System of Southeastern Michigan, Inc. cross-appeals as of right, the trial court’s
consent judgment after a jury verdict making final the jury’s verdict against B-Dry. On appeal,
plaintiff challenges the trial court’s earlier opinion and order dismissing plaintiff’s claims of
common-law fraud and silent fraud against defendant Donna Cronberger (seller) and defendant
Western Real Estate Corporation, as well as plaintiff’s additional breach of warranty claims against
B-Dry. On cross-appeal, B-Dry claims that the trial court erred by denying its motion for directed
verdict and allowing evidence of consequential damages, and further posits that the verdict is
against the great weight of the evidence. We affirm.

                                       I. BACKGROUND

       Seller was the owner of a property in St. Clair Shores, Michigan, which she had owned and
resided in since 1985. In September 2016, seller listed the home for sale through a listing



                                                -1-
agreement with Lewis Gazoul, a real-estate agent with Western Real Estate. When listing the
property, seller completed a Seller Disclosure Statement (SDS). Under the section titled “Property
conditions, Improvement, & Additional Information,” the SDS asked, “Has there been evidence
of water?” and seller checked “yes.” As an explanation, seller wrote, “Waterproofed B-Dry
System w/lifetime warranties.” Under “Other Items,” the SDS asked if seller was aware of
“[s]ettling, flooding, drainage, structural, or grading problems?” and seller checked “no.” In listing
the home for sale, Gazoul advised seller to leave all the documentation related to the B-Dry
warranties on the counter for prospective buyers to review.

                                      A. HOME PURCHASE

        Sometime in late 2016 or early 2017, plaintiff toured the subject property and, after
reviewing the SDS, decided to make an offer. Plaintiff understood the SDS to say that the entire
basement was waterproofed and that the home had no flooding or structural problems. Eventually,
on March 1, 2017, plaintiff entered into a purchase agreement with seller to buy the property. On
the same date, Gazoul sent plaintiff’s agent a prior inspection report performed at the home, which
a different prospective buyer had obtained. With respect to the basement walls, the inspector for
the prior report stated:

       Walls are concrete block. Inspector could not rate all walls due to coverings.
       Cracks and stains noted in exposed areas. Monitor for further leakage/seapage
       [sic]. The seller is claiming the basement is waterproofed and still has remaining
       warranty. There is some form of repairs made to some portion of the walls.
       Inspector was unable to determine the age of the repairs or the effectiveness of the
       repairs made. The repairs are described, but the inspector accepts no liability for
       the repairs or their effectiveness. It is strongly recommended that you investigate
       the source of the repairs made with the current owner prior to closing. If possible,
       determine who made the repairs and what warranty if any remains.

With regard to “Moisture,” the inspector stated, “Staining was observed: evidence of prior water
penetration is noted.”

        Three days before plaintiff’s scheduled home inspection, Gazoul informed plaintiff’s agent
that water had been identified in the basement. Plaintiff, upset about this news, said to her agent
that she wanted to “call off the deal,” but decided to wait and see what repairs would be
recommended. Seller later emailed Gazoul stating, “False alarm, it was the dog’s water bowl that
went over.” Gazoul forwarded this message to plaintiff’s agent adding, “This might seem strange
but read below. It seems that there was no water compromise.”

        When plaintiff received this information, she was satisfied and agreed to proceed with the
sale pending her inspection of the property. The report eventually prepared by plaintiff’s inspector
noted with respect to the basement and crawl space: “Basement is finished[.] This basement was/is
finished but the work is deteriorated by neglect, moisture and or poor and untimely repairs.” With
regard to the basement wall, the report stated:

       Minor settlement cracks noted, not significant at this time[.] Staining was
       observed: [e]vidence of prior water penetration is noted—[s]een at corners and


                                                 -2-
       randomly on perimeter walls[.] Efflorescence seen on walls indicates the presence
       of periodic moisture. Water seepage may occur in the future. The best defense
       against water seepage is good drainage of soils near the foundation wall. See
       grading under landscaping. Deterioration noted to foundation walls is minor.
       Symptoms of prior water seepage are present. Paneling prevents viewing of
       primary basement wall material in areas[.] A water seepage control system is
       already in place.

        After the inspection, plaintiff was unhappy with the condition of the home and sought
$2,000 in concessions from seller for repairs. Seller agreed and the sale closed on April 14, 2017,
with ownership of the property passing to plaintiff. According to plaintiff, seller gave her a copy
of B-Dry’s lifetime warranty for the basement at closing, and, about a week later, seller gave
plaintiff additional documentation regarding the B-Dry system.

        Plaintiff moved into the home in July 2017. Shortly thereafter, while making an unrelated
repair, plaintiff removed the paneling from the southern basement wall. She discovered that the
wall had holes and cracks from top to bottom, including exposed metal beams with plastic behind
them. When plaintiff tugged on a corner of the plastic, chunks of concrete fell to the floor. Plaintiff
eventually found that water seeped through these holes and cracks when it rained.

       In September 2017, on the basis of her belief that the entire basement had been
waterproofed, plaintiff contacted B-Dry. From B-Dry’s records, plaintiff learned that the entire
basement had not, in fact, been waterproofed. Instead, B-Dry had waterproofed sections of the
basement over a period of years. This work is reflected in separate contracts for repairs, each of
which contained a warranty guaranteeing the work completed:

      In November 1995, B-Dry waterproofed 34 feet of the north basement wall and 11 feet of
       the west basement wall and provided a lifetime warranty;

      In March 2015, B-Dry waterproofed 4 feet of the south basement wall and 14 feet of the
       west basement wall and provided a limited warranty subject to notice of transfer of
       ownership;

      In July 2016, B-Dry waterproofed all 24 feet of the east basement wall and provided a
       limited warranty subject to notice of transfer of ownership;

      In September 2016, B-Dry installed bracing along the southern wall to remediate structural
       issues and provided a limited warranty.

        An engineering report that plaintiff obtained in October 2017 indicated that all four of the
basement walls were bowing inward. By June 2018, plaintiff’s engineer informed her that the
walls had moved another 1.5 inches. In the same month, plaintiff sought repairs from B-Dry under
the transferrable warranty, but B-Dry refused plaintiff’s request.




                                                 -3-
                                          B. LAWSUIT

        Plaintiff then filed the instant lawsuit alleging, as relevant to this appeal, claims of
common-law fraud and silent fraud against both seller and Western Real Estate, and claims for
breach of warranty against B-Dry. Fifteen days before the close of discovery, the parties filed
cross-motions for summary disposition. Plaintiff asserted that summary disposition in her favor
was proper on her claims of common-law fraud and silent fraud given that seller and Western Real
Estate both allegedly hid, and lied about, the fact that the entire basement had been waterproofed,
that water was leaking through the walls, and that structural defects existed. As to B-Dry, plaintiff
posited that judgment in her favor should be granted because no question of fact existed that B-
Dry breached its warranties. Seller countered that the trial court should dismiss the fraud claims
against her because she made no material misrepresentation (affirmatively or otherwise) and acted
in good faith in executing the SDS. Western Real Estate likewise asserted that the fraud claims
against it should be dismissed because a release in the Purchase Agreement barred plaintiff’s
claims. Finally, B-Dry responded that summary disposition as to the warranty claims should be
denied because its workmanship and materials were not defective and its warranties did not
otherwise cover the damaged area.

        After a hearing, the trial court granted summary disposition in favor of defendants, except
with regard to a single claim for breach-of-warranty claim against B-Dry. The trial court dismissed
the claims of common-law fraud and silent fraud against seller and Western Real Estate because
plaintiff had failed to demonstrate that she reasonably relied on any alleged misrepresentations in
light of the abundant evidence that plaintiff was “aware of ongoing water issues in the basement
before agreeing to proceed to closing.” The court also dismissed plaintiff’s claims of common-
law fraud and silent fraud against Western Real Estate on the basis that plaintiff had executed a
release that barred her claims. As for plaintiff’s claims against B-Dry, the trial court granted
summary disposition in favor of B-Dry under MCR 2.116(I)(2) on plaintiff’s breach of warranty
claims for the 1995 Warranty, the 2015 Warranty, and July 2016 Warranty, reasoning that the
terms of those agreements did not apply. The trial court allowed plaintiff’s remaining claim against
B-Dry with respect to the September 2016 Warranty to proceed to trial.

        At the ensuing trial, plaintiff presented the expert testimony of Lawrence Lesniak, a
structural and forensic engineer. Lesniak testified that he measured the south basement wall in
October 2017, at which point it was bowing inward approximately 1½ inches. Lesniak testified
that he measured the walls again in June 2018, at which point the south wall had moved inward
another inch. In his opinion, the continued movement of the wall indicated that the channels
(braces) that B-Dry had installed were failing. Lesniak stated that it was his professional opinion
that “the channel was not strong enough to prevent further inward movement of the wall. So, the
channel should have been a stronger channel.” Before the close of evidence, B-Dry moved for a
directed verdict, but the trial court denied the motion on the basis that evidence had been presented
that the materials were defective.

        Ultimately, the jury returned a verdict for plaintiff. It found that B-Dry properly installed
the bracing systems, but there were defects in the material and/or workmanship; that B-Dry
breached its limited warranty to plaintiff; and that plaintiff sustained monetary damages as a result
of the defect in materials or workmanship in the amount of $11,500. Thereafter, the trial court



                                                -4-
entered a consent judgment in plaintiff’s favor, in the amount of the jury’s award plus interest.
Plaintiff now appeals by right and B-Dry cross-appeals by right.

                                   II. PLAINTIFF’S APPEAL

                        A. PROPRIETY OF SUMMARY DISPOSITION

         Preliminarily, plaintiff argues that summary disposition was premature as to all defendants
because discovery had not yet closed when the parties filed their motions. We note, however, that
plaintiff also moved for summary disposition at approximately the same date as seller and Western
Real Estate, impliedly agreeing that the record was sufficiently developed for the consideration of
dispositive motions. This is further supported by the fact that plaintiff did not argue in either her
motion for summary disposition or in her response briefs that summary disposition was premature.
In light of plaintiff’s counsel deeming it proper for the trial court to decide the motions for
summary disposition before the close of discovery, plaintiff cannot now claim that this action by
the trial court was error. See Clohset v No Name Corp, 302 Mich App 550, 555; 840 NW2d 375
(2013) (recognizing “the well-established maxim that a party may not properly create error in a
lower court and then claim on appeal that the error requires reversal”).

        Even if plaintiff had not consented to the propriety of dispositive motions, we would
conclude that her argument is unpersuasive. Summary disposition is generally premature if
discovery is incomplete on a disputed material issue. Townsend v Chase Manhattan Mtg Corp,
254 Mich App 133, 140; 657 NW2d 741 (2002). However, that discovery remains open does not
automatically mean that summary disposition is inappropriate—“[t]he question is whether further
discovery stands a fair chance of uncovering factual support for the opposing party’s position.”
Marilyn Froling Revocable Living Trust v Bloomfield Hills Country Club, 283 Mich App 264,
292; 769 NW2d 234 (2009). A party may not rely on mere assertions or speculation, but must
identify “a disputed issue and support[] that issue with independent evidence.” Id.

        Plaintiff argues that further discovery would have shed light on the explanation that water
in the basement came from the dog’s water bowl, and exposed further details about (1) a list of
repairs that seller provided to Gazoul that plaintiff never received, (2) when B-Dry learned of
plaintiff’s purchase of the property, (3) why seller did not disclose repairs made in 1987, and (4)
whether failed waterproofing contributed to the buckling of basement walls. Plaintiff, however,
fails to explain how further discovery on these points would produce evidence establishing a
genuine issue of material fact for trial on her claims of common-law fraud and silent fraud against
seller and Western Real Estate, or for breach of warranty against B-Dry. Plaintiff also fails to
adduce some independent evidence that further discovery will uncover factual support for her
position. Absent independent evidence, plaintiff’s laundry list of supposed helpful details amounts
to speculation that there might be some favorable evidence in existence, which is insufficient to
demonstrate that additional discovery stands a fair chance of uncovering evidence in support of
her claims. Accordingly, we reject plaintiff’s claim that summary disposition was premature.

                                       B. FRAUD CLAIMS

        Plaintiff argues that the trial court erred by dismissing her claims of common-law fraud
and silent fraud against seller and Western Real Estate. We disagree.


                                                -5-
        “This Court reviews de novo a trial court’s ruling on a motion for summary disposition.”
Bergen v Baker, 264 Mich App 376, 381; 691 NW2d 770 (2004). The trial court granted summary
disposition in relevant part under MCR 2.116(C)(10), which is proper if “there is no genuine issue
about any material fact and the moving party is entitled to judgment or partial judgment as a matter
of law.” Id. In reviewing the trial court’s decision, this Court “considers affidavits, pleadings,
depositions, admissions, and documentary evidence filed in the action or submitted by the parties,
MCR 2.116(G)(5), in the light most favorable to the party opposing the motion.” Quinto v Cross
& Peters Co, 451 Mich 358, 362; 547 NW2d 314 (1996). “Where the burden of proof . . . on a
dispositive issue rests on a nonmoving party, the nonmoving party may not rely on mere allegations
or denials in pleadings, but must go beyond the pleadings to set forth specific facts showing that a
genuine issue of material fact exists.” Id. “If the opposing party fails to present documentary
evidence establishing the existence of a material factual dispute, the motion is properly granted.”
Id. at 362-363. “A genuine issue of material fact exists when the record, giving the benefit of
reasonable doubt to the opposing party, leaves open an issue upon which reasonable minds might
differ.” West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003).

       As stated in Hi-Way Motor Co v Int’l Harvester Co, 398 Mich 330, 336; 247 NW2d 813
(1976), to prove a claim of common-law fraud a plaintiff must show:

       (1) That defendant made a material representation; (2) that it was false; (3) that
       when he made it he knew that it was false, or made it recklessly, without any
       knowledge of its truth, and as a positive assertion; (4) that he made it with the
       intention that it should be acted upon by plaintiff; (5) that plaintiff acted in reliance
       upon it; and (6) that he thereby suffered injury. [Quotation marks and citation
       omitted.]

“Silent fraud is essentially the same except that it is based on a defendant suppressing a material
fact that he or she was legally obligated to disclose, rather than making an affirmative
misrepresentation.” Alfieri v Bertorelli, 295 Mich App 189, 193; 813 NW2d 772 (2012). “[F]or
the suppression of information to constitute silent fraud there must exist a legal or equitable duty
of disclosure.” Roberts v Saffell, 280 Mich App 397, 404; 760 NW2d 715 (2008), aff’d 483 Mich
1089 (2009).

        Plaintiff argues that seller committed fraud when, on the SDS, she marked “no” in a box
next to a question whether she was aware of any structural defects in the home. Statements in an
SDS are governed by the Sellers Disclosure Act (SDA), MCL 565.951 et seq. In Bergen, 264
Mich App at 385, this Court interpreted the SDA in light of the common law and concluded,
“Liability is precluded for errors, inaccuracies, or omissions in a [SDS] that existed when the
statement was delivered, where the seller lacked personal knowledge, and would not have had
personal knowledge by the exercise of ordinary care, of any error, inaccuracy, or omission and
thus proceeds in good faith to deliver the disclosure statement to the buyer.” (Footnote omitted.)
“Good faith” in the context of the SDA “means honesty in fact in the conduct of the transaction.”
MCL 565.960.

      It is uncontested that in July 2016, seller contracted B-Dry to perform waterproofing in the
basement, and B-Dry noted that there was some bowing and cracks in the wall. Shortly thereafter,
in August 2016, seller agreed to a plan with B-Dry to have bracing installed on the south wall of


                                                 -6-
the basement, and B-Dry added the structural support on September 1, 2016. Seller averred in an
affidavit that when she subsequently completed the SDS, she believed that there were no longer
structural problems with the home because she had just paid B-Dry over $4,000 to have those
problems remediated. This evidence sufficiently established that seller did not have personal
knowledge of any structural problems with the property when she completed the SDS, and, if seller
did not have personal knowledge of the structural problems, then she could not have suppressed
that fact. See Roberts, 280 Mich App at 414 (explaining that, for a claim of silent fraud premised
on an “item . . . specified for disclosure on the SDS,” a transferor must “possess[] personal
knowledge about the item” allegedly suppressed). In response, plaintiff failed to produce any
evidence tending to suggest that seller had personal knowledge of ongoing structural problems,
that seller would have had such knowledge through the exercise of ordinary care, or that seller’s
statements on the SDS were otherwise made in bad faith.1 Accordingly, plaintiff has failed to
establish a question of fact whether seller had personal knowledge that her statements in the SDS
about structural issues were false, and liability is precluded for this claim.2

         On appeal, plaintiff argues that there is a question of fact whether seller had personal
knowledge of the structural issues because she covered up the braces that B-Dry installed. As
observed by the trial court, however, it was undisputed that a brace was visible in a closet, so the
fact that bracing had been installed was not concealed. Indeed, one of the inspection reports that
plaintiff received before closing noted that repairs had been made to the wall and “strongly
recommended” contacting seller for “the source of the repairs” and any warranties. Regardless,
that seller built a wall over the braces that she believed fixed any structural issues does not tend to
establish that she had personal knowledge of ongoing structural problems when she completed the
SDS.

        Plaintiff next argues that seller and Western Real Estate committed (1) common-law fraud
by representing that there were no ongoing issues with water at the property and (2) silent fraud
by failing to disclose that there were ongoing issues with water at the property. The trial court
concluded that these claims for fraud were barred because plaintiff “could not reasonably rely on
any alleged misrepresentations regarding prior or ongoing water issues in the basement or
warranties” in light of the information plaintiff received before closing. We agree.

       To sustain a claim of common-law fraud, it is not enough that a plaintiff rely on a
misrepresentation—the reliance must be reasonable. See Foreman v Foreman, 266 Mich App


1
  In a reply brief on appeal, plaintiff asserts that seller did not act in good faith when completing
the SDS because she was aware of the repairs B-Dry had completed. “Good faith” under the SDA
“means honesty in fact in the conduct of the transaction.” MCL 565.960. That seller was aware
of the repairs does not suggest that she did not honestly believe that B-Dry adequately addressed
the structural issues such that there were no longer any structural problems with the property.
2
  In one sentence on appeal, plaintiff asserts that Western Real Estate committed silent fraud by
failing to disclose the structural bracing to plaintiff. Plaintiff fails to expand this argument further
or otherwise cite any caselaw to support it, thereby abandoning it. See Mitcham v City of Detroit,
355 Mich 182, 203; 94 NW2d 388 (1959).



                                                  -7-
132, 141-142; 701 NW2d 167 (2005); Bergen, 264 Mich App at 389; Novak v Nationwide Mut Ins
Co, 235 Mich App 675, 690-691; 599 NW2d 546 (1999). A claim for silent fraud likewise requires
a plaintiff’s reliance to be reasonable. See UAW-GM Human Resource Ctr v KSL Recreation
Corp, 228 Mich App 486, 504; 579 NW2d 411 (1998).

         Before deciding to close on the property, plaintiff was advised to access the B-Dry
documents (which reflected that waterproofing did not cover the entire basement3), she was given
the SDS stating that there had been evidence of water in the basement, and she had in her
possession two recent inspection reports that noted the presence of past and likely current water in
the basement. The first inspection report noted cracks and stains in exposed areas, evidence of
prior water penetration, and directed the prospective buyer to monitor for further leakage and to
follow up with the company that made any repairs to determine the existence of any warranties.
The second inspection report, prepared by plaintiff’s inspector, noted that the basement was
finished, but that it was in a deteriorated condition because of neglect, moisture, and untimely
repairs. The same report noted evidence of prior water leakage, but added that efflorescence on
the walls indicated the presence of periodic moisture and that more water seepage may occur in
the future.4 Under these circumstances, in which the presence of periodic moisture was noted,
warnings were made to monitor for future leakage, and advice was given to follow up with the
company that made the repairs, no reasonable juror could conclude that plaintiff’s belief that the
basement was fully waterproofed such that it did not have any ongoing issues with water was
reasonable. Rather, the reports in her possession would have put her on notice of the current
presence of moisture in the basement and the possibility of future water seepage. Accordingly,
the trial court properly granted summary disposition in favor of seller and Western Real Estate on
plaintiff’s claims for fraud.

        While not addressed by the trial court, we also conclude that plaintiff has failed to establish
a question of fact whether seller and Western Real Estate knew that there were ongoing water
issues in the basement. With respect to seller, plaintiff alleges that she committed fraud when she
marked “no” on the SDS when asked whether she was aware of any flooding or drainage issues
on the property. Shortly before completing the SDS, seller had B-Dry on the property to
waterproof portions of the basement. Thus, when she completed the SDS, her statements about




3
  To the extent that plaintiff claims that seller and Western Real Estate committed fraud by
allegedly making misrepresentations (or withholding information) about the areas that B-Dry
waterproofed or the terms of B-Dry’s warranties, her claims fail because “[t]here can be no fraud
where a person has the means to determine that a representation is not true.” Nieves v Bell Indus,
Inc, 204 Mich App 459, 464; 517 NW2d 235 (1994).
4
  Plaintiff contends on appeal that, when viewed in the light most favorable to plaintiff, the
inspection reports only show evidence of past water problems in the basement. This argument is
simply not tenable—plaintiff’s inspection report states that the efflorescence “on the walls
indicates the presence of periodic moisture. Water seepage may occur in the future.” There is
simply no way to conclude that this only suggests past water problems.



                                                 -8-
water in the basement were made in good faith and in reliance on the contractor, B-Dry, that she
hired to remediate any water issues with the basement.

        On appeal, plaintiff argues that the fact seller had water issues with the basement over the
years and had them fixed is indicative of seller’s knowledge and failure to disclose the ongoing
water problems. However, the home’s history of repairs does not render the statements seller made
in the SDS false, given that seller acted to have the issues fixed before listing the home for sale.
Further, that seller did not disclose a 1987 waterproofing repair is immaterial, as is the allegation
that seller failed to disclose that the entire basement had not been waterproofed. Neither of these
points show that seller’s statements in the SDS that there were no flooding or drainage issues were
knowingly untruthful.5

         Plaintiff also argues that seller knew of the water issues before the sale because she reported
water issues in March shortly before the sale, and then allegedly lied and said that it was just a
spilled water bowl. Nothing in the record, however, suggests that seller lied when she said that
the water she found in the basement was from her dog’s water bowl; plaintiff’s contention that
seller lied about the dog bowl to hide her knowledge of the leakage, while plausible, is speculative.
Plaintiff has not come forth with evidence, circumstantial or otherwise, that would allow a
reasonable trier of fact to conclude that seller knew her statements to be false. Under these
circumstances, we conclude that no question of fact exists that seller neither made a false
representation nor suppressed a material fact.

        As for her claim against Western Real Estate, plaintiff argues that it committed fraud when
its agent, Gazoul, forwarded a message from seller in which she stated, “False alarm, it was the
dog’s water bowl that went over,” and added to his forwarded email, “This might seem strange but
read below. It seems that there was no water compromise.” Thus, the only statement attributable
to Western Real Estate is, “This might seem strange but read below. It seems that there was no
water compromise.”

        No reasonable juror could conclude that Gazoul made this statement knowing that it was
false or with a reckless disregard for the statement’s truth. Gazoul forwarded an email, made a
comment about the email (“This might seem strange”) and surmised the email’s content (“It seems
that there was no water compromise”). Gazoul was merely repeating what seller told him about


5
  Plaintiff likens this matter to Bergen, 264 Mich App at 376, arguing that, just as in Bergen, the
SDS here suggests a past problem that had been corrected, meaning that seller intentionally misled
plaintiff to believe the problem had been rectified while knowing that it had not. However, unlike
the plaintiff in Bergen, plaintiff here has not come forth with evidence to suggest that seller knew
her statements were false at the time the SDS was executed. In Bergen, there was testimony that
the severity of the leak led the plaintiff’s contractor to conclude that the at-issue leak was likely
active before the sale. Id. at 378-388. Here, there is no circumstantial evidence to suggest that
seller knew the problem remained after the repairs she had made. In fact, the evidence suggests
the opposite, given that plaintiff had to remove the paneling from the south basement wall to
discover the ongoing water issues.



                                                  -9-
the condition of the property, not affirmatively representing any independent knowledge about the
condition of the property.6 There is nothing in the record suggesting that Gazoul knew what the
seller told him was false when he repeated the information to plaintiff’s agent. Indeed, plaintiff
does not even contend as much. Instead, she contends that Gazoul made the statement in reckless
disregard for its truth because seller had previously sent Gazoul a list of repairs that seller had done
to address water issues in the basement. This, however, does not suggest that Gazoul made the
statement with reckless disregard for its truth. The past repairs suggest a history of water issues—
information that was disclosed in the SDS. That repairs were made does not, standing alone,
suggest ongoing issues. Accordingly, plaintiff failed to present evidence on which a reasonable
juror could conclude that Gazoul made a false statement knowing that it was false or with a reckless
disregard for the statement’s truth.

                    C. BREACH OF WARRANTY CLAIMS AS TO B-DRY

       Plaintiff next challenges the trial court’s dismissal of her breach of warranty claims under
MCR 2.116(I)(2), as to the 1995 Warranty, 2015 Warranty, and July 2016 Warranty. Plaintiff
contends that summary disposition was precluded because material questions of fact remained
about whether the 1995 Warranty applied to the entire basement and whether B-Dry received
timely notice of transfer as to the 2015 and July 2016 Warranties. We disagree.

        “The trial court properly grants summary disposition to the opposing party under MCR
2.116(I)(2) if the court determines that the opposing party, rather than the moving party, is entitled
to judgment as a matter of law.” Washburn v Michailoff, 240 Mich App 669, 672; 613 NW2d 405
(2000).

       In November 1995, B-Dry contracted with seller for waterproofing of 34 feet of the north
wall and 11 feet of the west wall with the B-Dry system. The work order noted water in the wall
and cracking in the north and west walls. The related 1995 Warranty provided:

       Licensee fully warrants the AREAS WATERPROOFED with the B-DRY® System
       to be free from water leakage for THE FULL LIFE OF THE STRUCTURE,
       regardless of ownership, and will, at NO ADDITIONAL COST TO THE
       CUSTOMER, provide such LABOR AND MATERIALS as required. Should
       service be required, notify the Licensee. This Warranty does not cover: backing up
       or plugging of sewers; floods; condensation caused by high humidity; damp spot
       discoloration of walls; or sump pumps, which are covered by separate
       manufacturer’s warranty. Ground water containing rust algae will require the
       owner of the structure to perform a routine maintenance program.




6
  Plaintiff argues that this Court should take Gazoul’s statement out of context and read it as
asserting “that there was no water compromise” to the property. While this Court views the
evidence in the light most favorable to the nonmoving party when deciding a motion for summary
disposition, see Quinto, 451 Mich at 362, it does not take evidence out of context, as plaintiff
suggests.


                                                 -10-
        On March 6, 2015, B-Dry contracted with defendant seller to install the B-Dry system on
four feet of the south wall and 13 feet of the west wall. The work order again noted water in the
wall. The related 2015 Warranty provided:

       Subject to the JOB PLAN and the provisions and procedures set forth herein, FOR
       SO LONG AS THE ORIGINAL PURCHASER OF THE B-DRY® SYSTEM
       OWNS THE STRUCTURE LISTED ABOVE, B-Dry® System of Southeastern
       Michigan, Inc. provides the following limited warranty: If there is leakage in the
       areas where the B-Dry® System was installed, B-Dry® will provide the labor and
       materials required to repair the B-DRY® SYSTEM at NO ADDITIONAL COST
       TO THE CUSTOMER. Should service be required, please notify B-Dry® at the
       phone number or address set forth above. Only authorized B-Dry® technicians are
       approved to provide warranty services hereunder. Should you sell or otherwise
       transfer your Structure to a new owner, this Warranty shall expire two (2) years
       after the effective date of such transfer. There after subject to local legal
       requirements, B-Dry® may offer for sale an Extended Warranty to the new owner
       and any subsequent owners. The price and conditions of any such Extended
       Warranty will be determined at the time of sale of the Extended Warranty. If the
       new owner is interested in an Extended Warranty, please contact the B-Dry® office
       at the above address. IN ORDER FOR THE WARRANTY TO TRANSFER
       TO THE NEW OWNER, WRITTEN NOTIFICATION OF THE SALE
       MUST BE RECEIVED IN THE B-DRY OFFICE NO LATER THAN 45
       DAYS AFTER THE DATE OF CLOSING.

        The July 13, 2016 work order noted water in the wall and “water over, under footer” and
that the south basement wall was bowed and cracked. Further, in the notes portion of the work
order, the technician wrote that paneling had been removed from the south wall and “no wall
bracing needed per customer (not at this time).” According to the work order, B-Dry installed B-
Dry waterproofing system on the entire 24 feet of the east wall. The July Warranty apparently
provided the same language as the 2015 Warranty.

         Plaintiff closed on the property on April 14, 2017. She moved into the home three months
later, and shortly thereafter discovered that water seeped through the south basement wall and that
all the basement walls were bowing. Plaintiff first contacted B-Dry in September 2017 to inquire
what repairs had been made and, in June 2018, plaintiff requested that B-Dry make repairs pursuant
to the warranties, but B-Dry refused.

       In granting summary disposition in favor of B-Dry on plaintiff’s claims for breach of the
1995, 2015, and July 2016 Warranties, the trial court reasoned:

               Plaintiffs affidavit concedes she closed on the property on April 14, 2017
       but did not first contact defendant B-Dry System until September 2017.

               The March 2015 and July 2016 warranties required plaintiff to notify
       defendant B-Dry System of her ownership of the subject property with forty-five
       days of closing in order to transfer those warranties. Forty-five days from April 14,
       2017 is May 29, 2017. As plaintiff admittedly did not contact defendant B-Dry


                                               -11-
       System until September 2017, she does not have an enforceable contract interest in
       the March 2015 and July 2016 warranties.

              Plaintiff has proffered evidence suggesting the south basement wall seeps
       water. However, neither the November 1995 nor the September 2016 warranty
       provides for waterproofing of the south basement wall.

        At the outset, we note that plaintiff’s breach of warranty claim, as pleaded in her complaint,
is premised on a breach of contract theory. To establish a breach of an express warranty, the
plaintiff must allege the existence of warranties, their breach, and damages as a proximate result
of the breach. See Hill v Harbor Steel & Supply Corp, 374 Mich 194, 203-204; 132 NW2d 54
(1965) (recognizing that breach of warranty claims traditionally sound in contract).

        As to the 1995 Warranty, it provides that the areas waterproofed with the system to be free
from leakage for the full life of the structure, regardless of ownership. Plaintiff argues that the
warranty applies to all areas of the basement that had been waterproofed with the B-Dry system,
including work done later. Such an interpretation—that a warranty for certain work performed
applies to all prospective, yet not-done work—strains credulity. The only permissible
interpretation of the 1995 Warranty is that it applies to the work performed under that contractual
agreement: the waterproofing of the north wall. That B-Dry allegedly refused to rectify the water
leakage of the south wall or fix the bowing of the basement walls does not touch on the
waterproofing of the north wall. In other words, B-Dry’s refusal to make the requested repairs did
not breach the 1995 Warranty. The trial court properly dismissed plaintiff’s breach of warranty
claim premised on the 1995 Warranty.

        As to the 2015 Warranty and July 2016 Warranty, neither of those warranties apply to the
bowing of the basement walls, and the 2015 Warranty only applies to waterproofing of 13 feet of
the west wall and 4 feet of the south wall, while the July 2016 Warranty applies to waterproofing
of 24 feet of the east wall. Plaintiff’s claims for breach of warranty relate to the defective condition
of the south wall. The July 2016 Warranty, which related to work on the east wall, is therefore
inapplicable. And while the 2015 Warranty covered 4 feet of waterproofing on the south wall,
plaintiff does not specifically allege that the waterproofing of that 4-foot section failed.
Regardless, to the extent these warranties could apply at all, it is undisputed that plaintiff failed to
notify B-Dry of the transfer of ownership within 45 days of closing. By plaintiff’s own admission,
she closed on the property on April 14, 2017, but she did not contact B-Dry until September
2017—well after the 45-day period.7 Accordingly, the trial court also properly dismissed
plaintiff’s breach of warranty claims premised on the 2015 Warranty and July 2016 Warranty.




7
  Plaintiff takes issue with the fact that the July 2016 Warranty was never produced in the
proceedings below and that the trial court accepted B-Dry’s assertion that it contained the same
language as to the 45-day notice period. This point is immaterial, given that the July 2016
Warranty applied to the east basement wall and plaintiff does not allege that B-Dry breached the
warranty for faulty materials or workmanship on the east-wall waterproofing.


                                                 -12-
                                 III. B-DRY’S CROSS-APPEAL

                                    A. DIRECTED VERDICT

        On cross-appeal, B-Dry argues that the trial court erred by denying B-Dry’s motion for
directed verdict. “This Court reviews de novo a trial court’s decision with respect to a motion for
directed verdict.” Badiee v Brighton Area Sch, 265 Mich App 343, 359; 695 NW2d 521 (2005).
Motions for directed verdict may be granted only “when no material factual questions exist on
which reasonable minds could differ.” Id.

        As noted, seller contracted B-Dry to address the cracking and bowing in the south wall
after B-Dry notified seller of the cracking and bowing in July 2016. Seller had the work completed
in September 2016. The September 1, 2016 work order reflects the installation of seven superior
wall braces along the south wall, intended to “stabilize the wall in its current position.” The work
order provided a limited warranty, as follows:

       The work to be performed under this agreement is warranted for a period of 10
       years against all defects in material and workmanship. This warranty is transferable
       in its entirety to subsequent property owners, If any significant inward movement
       of the wall occurs in the area directly behind or in between the SUPERIOR wall
       braces, then we will, at no COST OR EXPENSE TO THE PROPERTY OWNER
       correct any defect in material or workmanship that may have occurred in [order] to
       stabilize such area. Homeowner would be responsible to provide access to the area.

       THE FOREGOING IS OUR SOLE WARRANTY.                               ALL OTHER
       WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
       MERCHANTABILITY AND WARRANTY FOR FITNESS FOR PURPOSE,
       ARE EXCLUDED. The owner’s exclusive remedy shall be for correction of any
       defect in workmanship and materials, as set forth above. In no event shall [B-Dry]
       be liable for consequently damages, regardless of whether the claim is based on
       warranty; contract, tort, or otherwise.

In her amended complaint, plaintiff alleged that B-Dry breached this warranty. The trial court
allowed this claim to proceed to a jury trial, at which plaintiff presented evidence from her expert,
Lesniak, that the wall braces were not strong enough to prevent the wall from continuing to bow
inward.

        On appeal, B-Dry’s argument that its motion for directed verdict was erroneously denied
is conclusory. B-Dry asserts that plaintiff failed to establish that there were defects in the
workmanship and that the trial court, in denying the motion, wrongly conflated “defect” with
“fitness for purpose.” B-Dry makes no attempt to explain the relevant law, does not explain how
its assertions relate to the elements of the alleged breach of warranty, does not provide any
explanation why Lesniak’s testimony was insufficient to create a question of fact or cite any
authority supporting its assertion to that effect, and fails to explain why the trial court’s reasoning
was incorrect. Instead, B-Dry’s argument amounts to a bald assertion that plaintiff failed to proffer
evidence that defects existed and a summation of provisions of the Uniform Commercial Code
(UCC) that limit exclusions of express and implied warranties. For these reasons, B-Dry’s claim


                                                 -13-
is abandoned. See Yee v Shiawassee Co Bd of Comm’rs, 251 Mich App 379, 406; 651 NW2d 756
(2002).

        Even if B-Dry had not abandoned its argument, we would nonetheless conclude that the
trial court properly denied B-Dry’s motion for directed verdict. At trial, Lesniak testified that the
materials were defective, given that the channels had failed to prevent the south wall from bowing
further inward. B-Dry presented competing testimony that the materials and workmanship were
competent. Because reasonable minds could differ on the factual question of whether the materials
were defective such that B-Dry breached the warranty, directed verdict was not proper.
Accordingly, the trial court did not err by denying B-Dry’s motion for directed verdict.

                                  B. EVIDENCE OF DAMAGES

        B-Dry next argues that plaintiff’s damages should have been limited to the cost of material
and labor to make the necessary repairs—$4,240—and that plaintiff should not have been allowed
to ask the jury for $57,000, which reflects consequential damages. Once again, B-Dry’s argument
is too cursory to effectively address. B-Dry does not specify why the trial court erred, what law
or rule would have precluded the admission of the evidence, or how the outcome would have been
different had the alleged error not occurred. Accordingly, we deem this claim abandoned also.
See Yee, 251 Mich App at 406.

        Nonetheless, even if B-Dry had not abandoned its claim, we would conclude that no error
occurred. B-Dry did not object when plaintiff presented evidence of consequential damages at
trial. Because any claim of evidentiary error is not preserved, our review is for plain error affecting
substantial rights. See Henderson v Dep’t of Treasury, 307 Mich App 1, 9; 858 NW2d 733 (2014).
For B-Dry to be entitled to relief under this standard, it must show (1) that an error occurred, (2)
that the error was plain, and (3) that the plain error affected B-Dry’s substantial rights. Id.

        On appeal, B-Dry asserts that an error occurred by allowing evidence of consequential
damages, but the controlling law indicates that plaintiff would be entitled to consequential
damages under the circumstances of this case. As plaintiff notes, when the exclusive remedy of a
warranty fails, remedy may be had as otherwise provided by the UCC. MCL 440.2719(2) (“Where
circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may
be had as provided in this act.”). Because the south wall of plaintiff’s basement continued to bow
inward after B-Dry installed the bracing and B-Dry refused to honor the warranty by either
replacing or repairing the system, the warranty failed in its essential purpose. Consequently,
plaintiff was entitled to pursue other remedies, including consequential damages, and it was not
error for the trial court to permit plaintiff to present her evidence of damages. See King v Taylor
Chrysler-Plymouth, Inc, 184 Mich App 204, 213; 457 NW2d 42 (1990) (holding that warranty
failed in essential purpose when warrantor did not repair vehicle and the plaintiff was permitted to
pursue consequential damages). In any event, B-Dry requested that the trial court not instruct the
jury on either consequential or reliance damages and the trial court agreed, only instructing the
jury on traditional contract damages. Under these circumstances, B-Dry has failed to identify any
plain error affecting its substantial rights.




                                                 -14-
                   C. JUDGMENT NOTWITHSTANDING THE VERDICT

        Finally, B-Dry argues that the jury’s finding of a defect in material or workmanship is
against the great weight of the evidence and that the verdict should be set aside. B-Dry did not
move for a new trial in the proceedings below on the basis that the verdict was against the great
weight of the evidence. A defendant waives a claim that the verdict is against the great weight of
the evidence if it does not move for a new trial in the lower court. Brown v Swartz Creek Mem
Post 3720-Veterans of Foreign Wars, Inc, 214 Mich App 15, 27; 542 NW2d 588 (1995). While
we may exercise our discretion to review this claim for a miscarriage of justice, B-Dry has not
made arguments implicating such a miscarriage. B-Dry’s arguments relate to allegedly
inconsistent findings of the jury, but B-Dry fails to cite any caselaw to support its argument that
such inconsistent findings propagate a miscarriage of justice. Thus, it seems that B-Dry simply
lost a money judgment, and more than the loss of a money judgment is necessary to show
miscarriage of justice in the civil context. Napier v Jacobs, 429 Mich 222, 233-234; 414 NW2d
862 (1987). Accordingly, defendant B-Dry waived this claim.

       Affirmed.

                                                            /s/ Mark J. Cavanagh
                                                            /s/ Colleen A. O’Brien
                                                            /s/ James Robert Redford




                                               -15-